NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


In the Interest of M.A. and M.A., children. )
___________________________________)
                                            )
K.A.,                                       )
                                            )
               Appellant,                   )
                                            )
v.                                          )      Case No. 2D18-2298
                                            )
DEPARTMENT OF CHILDREN AND                  )
FAMILIES and GUARDIAN AD LITEM              )
PROGRAM,                                    )
                                            )
               Appellees.                   )
___________________________________)

Opinion filed October 17, 2018.

Appeal from the Circuit Court for Lee
County; Robert Branning, Judge.

Karen H. Brouse, Blue Ridge, Georgia for
Appellant.

Meredith K. Hall of Children's Legal
Services, Bradenton, for Appellee
Department of Children and Families.

Laura Lee, Tallahassee, and Rocco J.
Carbone, III, St. Augustine, for Appellee
Guardian Ad Litem Program.

PER CURIAM.
           Affirmed.


KELLY, KHOUZAM, and CRENSHAW, JJ., Concur.




                                  -2-